Citation Nr: 1616890	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear disability, to include hearing loss disability and tubular dysfunction.  

2.  Entitlement to service connection for a bilateral upper extremity neurological disability, to include as secondary to a service-connected spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1983 to February 1986.  

The matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has been before the Board in October 2011 and January 2014, and unfortunately must be remanded again for remedial compliance with Board directives.  

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims have been before the Board on a previous occasion, and were recently remanded for evidentiary development.  In the remand order of January 2014, it was ordered that the Veteran be examined to determine if it was at least as likely as not that a bilateral upper extremity condition was related, either causally or by aggravation, to a service-connected lumbar strain or, alternatively, to active service.  In addition, a VA otolaryngology examination (in consultation with audiology if necessary) was ordered to address the etiology of the hearing loss disability.  Specifically, it was asked as to if the hearing loss disability present in the Veteran was causally related to in-service noise exposure.  

While the Veteran was, indeed, afforded VA examinations, for reasons discussed below, the Board cannot conclude that they are adequate to resolve the issues on appeal.  Unfortunately, as a consequence of this, the claims must be remanded for remedial examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, with respect to the claimed neurological condition in the hands, while the examiner explained that there was a complex upper extremity disability picture and attributed radiculopathy to the Veteran's post-service motor vehicle accident, the assessment of specifically-noted in-service hand symptoms were dismissed in a cursory manner.  Indeed, the examiner stated that "as to the Veteran's hand symptoms at separation, there is not enough medical evidence to determine the etiology of these symptoms" and that "to try and do so would be speculation."  The examiner indicated that the hand symptoms might have resolved because "there are no more complaints of them within the first year following service."  In other words, because of a lack of documentation, the examiner made a somewhat equivocal assessment on the potential for symptom resolution.  With respect to the contended secondary theory of entitlement, the examiner stated that the Veteran injured his back in an in-service motor vehicle accident; however, as he did not have complaints of "any upper extremity symptoms" following this, it was the examiner's opinion that there was no secondary relationship between service-connected lumbar spine disability and the current bilateral upper extremity numbness.  The etiology of the hand symptoms "cannot be determined without speculation" according to the examiner.  

The Veteran was diagnosed with cervical radiculopathy, and the examiner explained that such a condition was likely a result of degenerative processes in the neck.  Of note, however, was her conclusion that the Veteran didn't have any symptoms of trauma to the upper spine associated with his 1983 MVA as he, according to her, did not make specific complaints of upper extremity symptoms.  This is an inaccurate conclusion, as the Veteran did specifically mention numbness in his arms while on active duty, and the proposition is thus raised as to if such manifestations in the hands were related to the Veteran's neck also being involved in the 1983 accident.  The examiner has stated that she cannot offer an explanation without resort to speculation, and the basis of her conclusion that the Veteran's hand symptoms were acute was that there was no documentation of complaint following the in-service episode.  Such an opinion cannot be considered as probative in the disposition of the issue, and the Veteran's representative has correctly noted this, and a remedial examination with a different examiner is warranted.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

With respect to the contention regarding hearing loss disability of the left ear, an August 2014 VA examination noted the presence of mixed hearing loss disability for VA purposes in the left ear.  The opinion that the left ear hearing loss was unrelated to service was, initially, not offered, as the claims file had not been reviewed by the examiner.  Apparently, it was later concluded that there was no relationship to service as the service treatment records did not document a shift in thresholds.  Upon review of the claims file, the obtained VA audiology and ENT examination either do not address etiology at all or state that the review is preliminary as the claims file was not available.  The ENT did state that the Veteran likely had tube dysfunction in his ear, but the alleged assessments regarding threshold shifts were only discussed in the supplemental statements of the case issued subsequent to the August 2014 examination.  This suggests that there is outstanding VA medical evidence which needs to be associated with the claims file (i.e. the ENT examiner's addendum), and even if found, as the Veteran's representative has correctly noted, it is impermissible to base an opinion solely on a lack of documentation in the service treatment records.  See Buchanon at 1331 .  As this is the case, a remedial examination is necessary.    

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment and examination reports, to include addendum reports authored by ENT subsequent to the August 2014 examination, and associate them with the claims file.  Should such evidence not exist, so annotate the claims file.  

2.  Schedule the Veteran for a remedial VA neurological and otolaryngology/ENT examination, with new examiners, for the purposes of determining the etiology of present disablement.  In this regard, the following is asked:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral upper extremity symptoms, assessed as cervical radiculopathy, had causal origins in service (to include as a result of a trauma to the spine in 1983)?  The Veteran's assertions of experiencing hand numbness since the accident should be noted, as should the in-service documentation of bilateral hand pain.  The examiner should express an opinion as to if, based on the in-service hand symptoms, it is at least as likely as not that trauma to the entire spine (as opposed to the back) occurred, and if so, if current disability in the upper extremities is linked to that incident (or any other incident or event of service).  Also, an opinion should be expressed as to if service-connected lumbar strain caused, or aggravated beyond the natural course of the disease process, any neck injury responsible for the onset of cervical radiculopathy. 

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left ear disablement, to include tube dysfunction/hearing loss disability, had causal origins in service, to include as a result of any noise exposure experienced during the Veteran's Air Force service?  

For all examinations, it is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records, and a speculative or conclusory opinion is not helpful.  If the examiner(s) is unable to provide an opinion without resort to speculation, the examiner should state why speculation is necessary.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

